Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: apparatus in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0281694) in view of Volkmann (US 2019/0193658).
Regarding claim 1, Chen teaches safety apparatus (figs. 3-5), comprising: a housing configured for a mobile phone to be secured therein (i.e., a multifunctional vehicle-mounted mobile phone holder [0022]); at least one glass breaker arranged within the housing that is configured to break a window of a vehicle (i.e., a glass breaker is disposed on mobile phone holder [0004], [0016]).
Chen does not specifically an alert system associated with the housing and connected to the at least one glass breaker.
However, the preceding limitation is known in the art of communications. Volkmann teaches a modular safety system configured as a modular safety kit for vehicles has an emergency control unit (ECU), a plurality of sensors and one or more safety devices. The emergency control unit is a computer processor with a plurality of connection ports for receiving information from sensors and sending activation signals to one or more connected safety devices. The sensors include at least one thermal sensor connected to a port and at least one linear heat detection wire connected to a port. The one or more safety devices connected to ports include a glass breaker device. The vehicle has warning system connected to ECU ([0004]-[0005]). In addition to the ECU, an HMI can be connected to the ECU to alert driver to any condition ([0018], [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system Volkmann in order to activate breaking the windows, thus allowing occupants to egress from the vehicle in the event of a vehicle crash.
Regarding claim 2, Chen in view of Volkmann teaches all the limitations above. Chen teaches the housing a mobile phone case (i.e., mobile phone holder [0022]).
Regarding claim 4, Chen in view of Volkmann teaches all the limitations above. Chen teaches the at least one glass breaker is one of mechanically deployable upon impact with an object, electromagnetically deployable and electronically deployable ([0016]).
Regarding claim 5, Chen in view of Volkmann teaches all the limitations above. “the at least one glass breaker device is spring-loaded” is not explicitly disclosed by Chen in view Volkmann, but it an obvious matter that could be set, as desired and as appropriate, by a person skill in the art.
Regarding claim 6, Chen in view of Volkmann teaches all the limitations above. Chen teaches the at least one glass breaker device contains a pointed tip that is configured to contact a window of a vehicle and break the window (i.e., the glass breaker has a sharp tip [0016]).
Regarding claim 7, Chen in view of Volkmann teaches all the limitations above. Volkmann teaches the alert system is one of electronically, electromechanically and mechanically connected to the at least one glass breaker (i.e., the one or more safety devices connected to ports include a glass breaker device. The vehicle has warning system connected to ECU ([0004]-[0005]). In addition to the ECU, an HMI can be connected to the ECU to alert driver to any condition ([0018], [0022])). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system Volkmann in order to activate breaking the windows, thus allowing occupants to egress from the vehicle in the event of a vehicle crash.
Regarding claim 8, Chen in view of Volkmann teaches all the limitations above. Volkmann teaches when the alert system is activated in conjunction with the at least one glass breaker, the signal is sent to the remote location (i.e., the system will not only alert the driver, but send a GPS coordinate and warning system to first responders such that the vehicle can be identified quickly and emergency crews can get to the scene of the fire or accident [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system Volkmann in order to activate breaking the windows, thus allowing occupants to egress from the vehicle in the event of a vehicle crash.
Regarding claim 9, Chen in view of Volkmann teaches all the limitations above. Volkmann teaches the alert system contains a GPS monitoring chip to indicate to the remote location the location of the safety apparatus (i.e., the system will not only alert the driver, but send a GPS coordinate and warning system to first responders such that the vehicle can be identified quickly and emergency crews can get to the scene of the fire or accident [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system Volkmann in order to activate breaking the windows, thus allowing occupants to egress from the vehicle in the event of a vehicle crash.
Regarding claim 10, Chen teaches a method of deploying a safety apparatus for use to break a window of a vehicle ([0004]-[0006]), comprising the following steps: providing the safety apparatus comprising a housing configured for a mobile phone to be secured therein (i.e., a multifunctional vehicle-mounted mobile phone holder [0022]); at least one glass breaker arranged within the housing that is configured to break a window of a vehicle (i.e., a glass breaker is disposed on mobile phone holder [0004], [0016]); gripping the safety apparatus (i.e., the mobile phone holder can be used to break the window glass [0006]); contacting the at least one glass breaker with the window of the vehicle to break the window.
Chen does not specifically an alert system associated with the housing and connected to the at least one glass breaker; activating the alert system to send a signal to a remote location to alert appropriate authorities to respond to the emergency situation.
However, the preceding limitation is known in the art of communications. Volkmann teaches a modular safety system configured as a modular safety kit for vehicles has an emergency control unit (ECU), a plurality of sensors and one or more safety devices. The emergency control unit is a computer processor with a plurality of connection ports for receiving information from sensors and sending activation signals to one or more connected safety devices. The sensors include at least one thermal sensor connected to a port and at least one linear heat detection wire connected to a port. The one or more safety devices connected to ports include a glass breaker device. The vehicle has warning system connected to ECU ([0004]-[0005]). In addition to the ECU, an HMI can be connected to the ECU to alert driver to any condition ([0018]).., the system will not only alert the driver, but send a GPS coordinate and warning system to first responders such that the vehicle can be identified quickly and emergency crews can get to the scene of the fire or accident [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system Volkmann in order to activate breaking the windows, thus allowing occupants to egress from the vehicle in the event of a vehicle crash.
Regarding claim 11, Chen in view of Volkmann teaches all the limitations above. Chen teaches the housing a mobile phone case (i.e., mobile phone holder [0022]).
Regarding claim 13, Chen in view of Volkmann teaches all the limitations above. Chen teaches the at least one glass breaker is one of mechanically deployable upon impact with an object, electromagnetically deployable and electronically deployable ([0016]).
Regarding claim 14, Chen in view of Volkmann teaches all the limitations above. “the at least one glass breaker device is spring-loaded” is not explicitly disclosed by Chen in view Volkmann, but it an obvious matter that could be set, as desired and as appropriate, by a person skill in the art.
Regarding claim 15, Chen in view of Volkmann teaches all the limitations above. Chen teaches the at least one glass breaker device contains a pointed tip that is configured to contact a window of a vehicle and break the window (i.e., the glass breaker has a sharp tip [0016]).
Regarding claim 16, Chen in view of Volkmann teaches all the limitations above. Volkmann teaches the alert system is one of electronically, electromechanically and mechanically connected to the at least one glass breaker (i.e., the one or more safety devices connected to ports include a glass breaker device. The vehicle has warning system connected to ECU ([0004]-[0005]). In addition to the ECU, an HMI can be connected to the ECU to alert driver to any condition ([0018], [0022])). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system Volkmann in order to activate breaking the windows, thus allowing occupants to egress from the vehicle in the event of a vehicle crash.
Regarding claim 17, Chen in view of Volkmann teaches all the limitations above. Volkmann teaches when the alert system is activated in conjunction with the at least one glass breaker, the signal is sent to the remote location (i.e., the system will not only alert the driver, but send a GPS coordinate and warning system to first responders such that the vehicle can be identified quickly and emergency crews can get to the scene of the fire or accident [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system Volkmann in order to activate breaking the windows, thus allowing occupants to egress from the vehicle in the event of a vehicle crash.
Regarding claim 18, Chen in view of Volkmann teaches all the limitations above. Volkmann teaches the alert system contains a GPS monitoring chip to indicate to the remote location the location of the safety apparatus (i.e., the system will not only alert the driver, but send a GPS coordinate and warning system to first responders such that the vehicle can be identified quickly and emergency crews can get to the scene of the fire or accident [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system Volkmann in order to activate breaking the windows, thus allowing occupants to egress from the vehicle in the event of a vehicle crash.
Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0281694) in view of Volkmann (US 2019/0193658) further in view of Patlan (US 20200001122).
Regarding claims 3, 12, Chen in view of Volkmann teaches all the limitations above except the at least one glass breaker includes four glass breakers that are fixed at each corner of the housing.
However, the preceding limitation is known in the art of communications. Patlan teaches a safety device for use in a vehicle in case of emergency. The cover of the device is shown where a glass breaker is attached to a corner of the device. While it is shown that the glass breaker 601 is attached to the corner any placement on the outside of the device is foreseeable as part of this disclosure ([0025]). Given that a glass breaker can be attached at any corner, therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Platlan within the combination system of Chen and Volkmann in order to render the glass breaker more effective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643